Wheeler, J.,
dissenting. So far as the decision made in this case holds that the defendant town would be liable to a traveler who was using the highway for the purposes of through travel, and was necessarily turned on to the by-way in order to prosecute his journey beyond the obstruction, there is no disagreement among the members of the court; but where the decision goes beyond that, and holds the defendant liable to the plaintiff, who was not turned on to the by-way at all on account of the obstruction in the highway, but who would have used the by-way, just as she did, if the highway had been in good condition and unobstructed, there is some disagreement.
That the turning of the through travel on to the by-way did not establish a highway over it, is very clear. Young v. Wheelock, 18 Vt. 493. No one of the selectmen alone, nor all of them together, could lay out a road there, nor anywhere else, except on application to them as a board of road commissioners, by proper petition of the requisite number of freeholders, according to the statute. The town would not be liable to a through traveler because the by-way had become in fact a highway, but only because the authorities of the town had taken it for the use of such traveler, as a substitute for the highway while obstructed, and had induced them to take it and use it as such a substitute. In Batty v. Duxbury, 24 Vt. 155, it was held as settled law, that it was the duty of towns when their highways were obstructed, to see that the public have a proper by-way “to pass around the obstructions but the case did not hold that such a by-way would become a highway for those using it for other purpqses, and not *117for passing around the obstruction. In Staples v. Berlin, not reported, the plaintiff was using the by-way to pass around an obstruction ; so was the plaintiff in Richmond v. Woodstock, not yet reported. And in no case that has been cited or discovered, previous to this one, has it been held that by providing a by-way to enable travelers to pass around an obstruction, the town became liable to any one using the by-way for any other purpose. In this case, as it was left, the by-way was a private way to and from private houses. The town had borrowed it for the use of travelers who might have occasion to pass around the obstruction, but not for the use of any others. This left it a private way for the use of those going to and from the private houses, as much as it was before. It was not a public highway for those going to the private houses, and not along round the obstruction, any more than it was for the occupants of those houses in going from and returning to them. It would seem to be plain that these occupants would have no claim upon the town for any injury they might receive on account of the insufficiency of the by-way, for the injury would be occasioned by a defect in their own private way. And it seems to me to be nearly as clear, that a person going to, or returning from, the houses, would have no claim for such injury; for that injury would be occasioned by the use of what to him, for that use, was a private, and not a public, way. The plaintiff, as the case states, had been over the by-way to the Wiley house, and was returning from there when she was injured, and had no occasion to use the obstructed portion of the highway on either of these journeys. To her, the condition of the regular highway was of no importance, and the turning of through travel from it on to the by-way, had not, in any mariner, affected her. The by-way was not a highway in fact, nor had it been taken for her use as such; nor had anything been done, by, or in behalf of, the defendant, that in any way injure^ her, or led her where she received injury. If the travel which was turned on to the byway had made it more dangerous than it was before, and this had injured her, the case might merit different consideration; but nothing of this kind appears.
*118As the case stood, it seems to me that the plaintiff showed no liability on the part of the defendant. I am requested by Judge Royce to state that he concurs in this opinion.